DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 9 December 2020 is hereby acknowledged. Claims 1 and 4-10 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9 December 2020. In particular, claim 1 recites polyethersulfone, which was not previously claimed. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,607,069 (“Tesch”) in view of US 20080081170 (“Tilbrook”) as evidenced by US 3,980,685.
	As to claims 1 and 4, Tesch teaches an epoxy resin composition comprising an epoxy resin, an amine curing agent, and an accelerator (abstract). Tesch exemplifies an epoxy resin that is composed of tetraglycidyldiaminodiphenylmethane (4:63-67), which is a glycidyl amine, thus 100 parts of glycidyl amine per 100 parts of all epoxy resins. Tesch further requires the curing agent to have a ketone group, and specifically exemplifies 4,4-diaminodiphenyl ketone (4:18-22). The example curable composition uses 100 g of tetraglycidyldiaminodiphenylmethane, which the office calculates to have an epoxy equivalent weight of 106 g/eq, and 39 g of 4,4’-diaminodiphenylketone, which is calculated to have an amine hydrogen equivalent weight of 49 g/eq (4:63-5:8). From this, the office calculates that the 
	Tesch teaches that the composition may include thermoplastics (3:60-65), but does not teach polyethersulfone. However, Tilbrook teaches that epoxy resin compositions for prepreg composite materials can include polyethersulfones for improving toughness of the composition (Tilbrook, paras. 0056-0058)).
	As such, given that Tesch clearly teaches the utility of using salicylic acid as the accelerator, including in the recited amounts, it would be obvious to modify the example of Tesch, including salicylic acid as accelerator, further including polyethersulfone, as taught by Tilbrook to improve toughness in epoxy prepreg, so as to arrive at the invention of claims 1 and 4.
As to claim 5, while not exemplified with the recited phenolic compound or under the exact same curing conditions as recited, Tesch suggests compositions including salicylic acid that are identical to those claimed. Further, Tesch teaches such compositions are capable of being cured at 180 degrees C to a glass transition temperature of 267 degrees C, far in excess of 190 degrees C (5:40-6:15). Given that the glass transition was achieved without accelerator, it would be expected that the same composition including the same accelerator as recited would produce the recited glass transition temperature under the recited curing conditions.

	As to claims 7-9, Tesch teaches preparing a prepreg by impregnating the resin composition into carbon fiber (reinforcing fibers) (5:30-36). Tesch teaches curing the prepreg to produce a laminate that is a fiber reinforced composite (5:43-47) as required by claims 8 and 9. It would therefore be obvious to a person of ordinary skill in the art to prepare these products given that Tesch suggests this exact end use.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the previously cited prior art does not disclose the recited compounds of claim 10, and there is insufficient rationale in the prior art to combine the recited compounds with the specific epoxy resin composition of the parent claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-9 have been considered but are moot because the new ground of rejection relies on an additional reference concerning the added limitation of polyethersulfone. It is well known in the composite art to include polyethersulfone in epoxy resins for toughening purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764